Citation Nr: 1738264	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  12-21 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the back, including scoliosis.

2.  Entitlement to an increased rating in excess of 10 percent for stress fracture of the left pubic ramus ("left hip disability")


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to January 1985.  

These matters come before the Board of Veterans Appeals' (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) of the Houston, Texas Regional Office (RO), which increased the disability rating to 10 percent for stress fracture of the left pubic ramus ("left hip disability") and denied service connection for arthritis of the back, including scoliosis.

The Veteran testified before the undersigned Veterans Law Judge in a May 2017 video conference hearing.  A transcript of that hearing has been associated with the file.  

The issues of bilateral nerve pain of the lower extremities, neck pain, residual nerve damage from neck surgery and headaches have been raised by the record by way of testimony provided on May 2017, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action and any determination the AOJ deems necessary.  38 C.F.R. § 19.9(b) (2016). 
  
The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was last provided a VA examination in connection with her service-connected left hip disability in June 2015.  Subsequent to this examination, the Court, in Correia v. McDonald, 28 Vet. App. 158 (2016) held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  After reviewing the VA hip examinations of record, the Board finds that they are incomplete and require further medical guidance, in light of the recent holding in Correia.  As the previous VA hip examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.

In addition, after a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the issue of arthritis of the back, including scoliosis.  

There is evidence to suggest that the Veteran's back disability may be directly related to service.  Service treatment records dated February 1982 and May 1984 indicate complaints of back pain.  In a September 2012 VA physical therapy consult note the Veteran reported that her lower back pain started over 30 years ago.  

However, there is also evidence to suggest the Veteran's back disability could be service connected based on a secondary theory of entitlement.  The Veteran contends that her arthritis of the back, including scoliosis is secondary to her service connected left hip disability.  In a June 2015 VA Back (Thoracolumbar Spine) Conditions Disability Benefits Questionnaire (DBQ) the Veteran reported starting to feel pain in her lower back in 2010 and she attributed it to the constant running she did.  In a statement dated June 2017, the Veteran provided the name of her primary care VA doctor and indicated that he told her that her hip fracture was related to her development of scoliosis of her spine.  Upon review of the file, there are medical treatment records dated August 2011 through July 2017 from the Veteran's primary care VA examiner, but nothing to indicate that he gave her such an opinion.  

The Veteran has been afforded two VA examinations in connection with her arthritis of the back, including scoliosis claim.  The July 2012 VA examination did not provide a clear opinion or rationale regarding direct service connection.  An opinion regarding secondary service connection was provided, but with no clear rationale.  The June 2015 VA examination lacks rationale and the opinion does not discuss service connection with respect to aggravation.   

On remand, the Veteran should be afforded a VA examination regarding the current level of severity of her left hip disability.  With respect to her back disability claim, additional documents should be obtained and the Veteran should be afforded a supplemental opinion to the June 2015 VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file any and all outstanding VA treatment records related to the Veteran's arthritis of the back, including scoliosis disability, to include any VA medical treatment records from her primary care physician from November 2011 to present.  The Veteran should also be afforded the opportunity to identify and/or provide any outstanding private evidence pertinent to her claim.  

2.  Schedule the Veteran for an appropriate VA examination for an orthopedic examination to ascertain the nature and likely etiology of her claimed back condition.  The Veteran's entire VA record must be reviewed by the examiner in conjunction with the examination.

Based on examination of the Veteran and review of the record, the examiner must provide opinions that respond to the following:

(a) The examiner must identify (by medical diagnosis) any/each back condition found at any time during the appeal period.

(b) The examiner must explain whether congenital anomalies resulting in scoliosis are considered a congenital or development "defect" or "disease."  (Please note for VA purposes, a "disease" generally refers to a condition that is considered capable of improving or deteriorating while a "defect" is generally not considered capable of improving or deteriorating.)

(c) If the examiner indicates that scoliosis is a congenital or developmental defect, the examiner must explain whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran sustained a superimposed injury or disease in service that resulted in additional back injury.

(d) If the examiner indicates that scoliosis is a disease, the examiner must then address whether the evidence clearly and unmistakably shows (obvious, manifest, and undebatable) that the Veteran's scoliosis preexisted active service.

(e) If the answer to (d) is "yes," the examiner must indicate whether the evidence clearly and unmistakably shows that the preexisting scoliosis was not aggravated by service or whether any increase in disability was due to the natural progression of the disease.

The examiner must identify any such evidence with specificity.

(f) If the answer to either (d) or (e) is "no," the examiner must indicate whether it is at least as likely as not (a probability of 50 percent or greater) that any currently diagnosed back condition had its onset in service, or was caused or aggravated by her service-connected left hip disability.

The examiner must explain the rationale of all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  The examination must include comment on the Veteran's reports of continuous/recurrent symptoms since service/injury.

3.  The AOJ should schedule the Veteran for an appropriate VA examination to determine the current nature and severity of her left hip disability.  The Veteran's electronic claims file should be made available to and reviewed by the examiner.

The AOJ should ensure that the examiner provides all information required for rating purposes.  

The examiner is asked to specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the joints in question.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  In addition, the examiner should provide information concerning the functional impact of the Veteran's service-connected left hip disability.

The examiner should provide a complete rationale for any opinions provided.

4.  Following the completion of the foregoing, and any other development deemed necessary, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claims remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and allowed an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







